Citation Nr: 0026692	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial compensable rating for 
dysthymia.

2.  Entitlement to an evaluation higher than 10 percent for 
dysthymia from August 25, 1998, to May 6, 1999, on appeal 
from the initial grant of service connection.

3.  Entitlement to an evaluation higher than 50 percent for 
dysthymia from May 6, 1999, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's father, and Dr. Jose A. Juarbe


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1993 to 
December 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  It is noted that the appellant was 
awarded an increased evaluation for his service-connected 
dysthymia, from zero to 10 percent disabling, effective from 
August 25, 1998, by a September 1999 rating decision.  In 
that same decision, the appellant was awarded an increased 
evaluation for his service-connected dysthymia, from 10 to 50 
percent disabling, effective from May 6, 1999.

The appellant, his father, and Dr. Jose A. Juarbe 
(alternatively spelled in the record as "Juarvez" and 
"Juarbez") appeared at hearings held at the RO on December 
15, 1994, and May 6, 1999.  Transcripts of those hearings 
have been associated with the record on appeal.


FINDINGS OF FACT

1.  From service until April 1995, the appellant's 
psychiatric disability was manifested by an inability to 
function on board a ship in service because of difficulty 
sleeping and feelings of fear, anxiety, and depression.  The 
appellant's anxiety limited his ability to function in 
stressful situations.

2.  At an April 1995 VA mental disorders examination, the 
appellant's psychiatric disability was diagnosed as being in 
remission, the appellant reported that he was not taking any 
medication to control his symptoms, that he saw his physician 
only occasionally; although the appellant complained of 
nightmares, no abnormal objective findings were noted on 
examination, and he was employed at two different jobs.  

3.  Until November 1996, only the earlier criteria for rating 
psychiatric disorders are applicable.

4.  At an August 1998 VA mental disorders examination, the 
appellant reported that he had been employed at the same job 
for two years and that he did the job well; he lived with his 
spouse and his child, and he reported episodes of anxiety, 
fear, depression, and irritability.

5.  Neither the old nor the new psychiatric rating criteria 
are more favorable to the appellant with respect to evidence 
of record from November 1996 to May 1999.

6.  With respect to the period of time from May 6, 1999, 
neither the pre-November 1996 nor the amended criteria for 
rating psychiatric disabilities are more favorable to the 
appellant.

7.  The evidence after May 5, 1999, shows that because of his 
psychiatric disability the appellant has difficulty adapting 
to stressful circumstances, impaired impulse control, near 
continuous depression affecting his ability to function 
appropriately and effectively, and an inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and not in excess 
thereof, for the service-connected dysthymia have been met 
for the period of time from for the period of time from 
December 28, 1993, to April 3, 1995.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Codes 9400, 
9403, 9405 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126 (1999).

2.  The criteria for a compensable disability rating for the 
service-connected dysthymia have not been met for the period 
of time from April 3, 1995, to August 25, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Codes 9400, 9403, 9405 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Codes 9400, 9403, 9433 
(1999).

3.  The criteria for a disability rating greater than 10 
percent for the service-connected dysthymia have not been met 
for the period of time from August 25, 1998, to May 6, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9403, 9405 (1996); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Codes 9400, 
9403, 9433 (1999).

4.  The criteria for a 70 percent rating, and not in excess 
thereof, for the service-connected dysthymia have been met 
for the period of time subsequent to May 5, 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9403, 9405 (1996); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Codes 9400, 
9403, 9433 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that in August 1993, while 
serving aboard the USS SARATOGA, the appellant was referred 
to the medical department by the chaplain and reported that 
he was unable to handle the closed in environment of the 
ship.  He did not respond to questioning about self-injury 
intent and cried with any attempt to verbalize.  The 
assessment was inability to adapt to shipboard environment 
and a psychiatric consultation was arranged.

The appellant was seen the same day by a staff psychologist 
who noted that the appellant had been aboard ship for six 
days and that he reported being afraid of small spaces and 
that when he came aboard the ship he felt depressed, anxious, 
fearful, and short of breath, and his heart rate increased.  
The appellant complained of being unable to sleep through the 
night.  He reported dreams of being in prison and having 
vague thoughts of rather being dead than staying aboard ship.

On mental status examination, the appellant was alert, 
oriented in all three spheres, and cooperative.  He had poor 
eye contact, his mood was depressed, and his affect was 
congruent.  He had vague thoughts of death as an escape but 
no acute suicidal or homicidal ideation.  There was no 
evidence of thought disorder, no audio or visual 
hallucinations, and no cognitive deficit.  His speech was 
related and coherent.  The examiner's impression was "[rule 
out] simple phobia (claustrophobia)."  The appellant was 
referred to a Naval Hospital for a Medical Board evaluation.

It was noted in the report of the Medical Board that the 
appellant had been essentially unable to function at his job 
since reporting aboard the USS SARATOGA because of 
nervousness, fears, sleeplessness, no appetite, nightmares, 
and headaches, and he had reported an inability to feel 
comfortable in closed spaces, tight compartments, or dark 
spaces.  It was also noted that the appellant reported that 
the noise from the overhead pipes frightened him and he 
talked of fear of being harmed by the pipes.  He denied 
difficulty in shore-based situations or environments or in 
boot camp.  Sleep improved only when he was given Valium by 
his medical officer but he feared being on medication.

On mental status examination, the appellant was alert, fully 
cognitively intact, properly groomed and attired in the 
uniform of the day.  There was moderate impairment in 
linguistic skills.  The appellant asked for a Spanish 
interpreter.  The appellant's affect was appropriate to 
situation.  There was no subjective or neurovegetative 
evidence of anxiety.  His mood was mildly lowered because 
adjusting to shipboard environment had been most difficult.  
There were no unusual thoughts, schizotypal patterns, or 
peculiar manneristic behaviors.  The MMPI was significant for 
tension, fears, and multiple bodily complaints consistent 
with his clinical symptomatic profile.

It was the opinion of the Medical Board that the diagnosis of 
simple phobia was correct and that the appellant was 
"handicapped in that he [was] unable to perform the duties 
of his rate."  The Board recommended that the appellant be 
referred to a Physical Evaluation Board for final 
adjudication.  He was discharged in December 1993.

At a December 1994 hearing at the RO, the appellant's private 
psychiatrist, Dr. Jose A. Juarbe testified that he had been 
treating the appellant since October 1994 and had seen him 
once a month for three months.  His diagnosis was anxiety.  
He stated that the appellant was still anxious.  Dr. Juarbe 
explained that the appellant had even rejected medication 
because he was afraid it would hurt him.  Dr. Juarbe added 
that the appellant spoke frequently of how he felt when he 
was in the Navy and how he still carried those feelings of 
fear and memories of that time with him.

When asked how the appellant was functioning at the present 
time, Dr. Juarbe stated that he was "functioning very well" 
because of assistance from his father.  When asked if the 
appellant's anxiety limited him in any way, he stated that it 
did because he was unable to be in a stressful situation that 
would demand too much of him.  The physician indicated that 
the appellant could not tolerate pressure and had a low 
capacity for tolerating the tensions of everyday living.

The appellant's father testified at the hearing that when the 
appellant came home from the military he was nervous and 
restless.  The appellant's father reported that the appellant 
was unemployed but had recently gone back to school.  The 
appellant's father added, however, that the appellant did not 
seem interested in school, had neglected his studies, and had 
missed classes.  He stated that, prior to returning to 
school, the appellant had stayed home all day and rarely went 
out.

The appellant testified that he was not presently employed 
and that he was a full-time student.  He stated that he had 
returned to school in June 1994.

At an April 1995 VA mental disorders examination, the 
examiner noted that he had reviewed the service medical 
records and the transcript of the December 1994 hearing, 
including Dr. Juarbe's testimony.  The examiner noted that 
there was no evidence of any psychiatric treatment after 
service, and that the appellant was presently working as a 
driver and working night shifts at a university.  The 
appellant stated that, except for seeing Dr. Juarbe a few 
times, he had had no psychiatric treatment after service and 
that he was not taking any medication.  The appellant 
complained of nightmares of being on the ship.  The examiner 
noted no abnormal objective findings on examination, noting 
no evidence of a floating anxiety or anything similar.  The 
appellant's conversation was well organized, relevant, and 
coherent.  He had no thought disorder or perceptive disorder.  
He was oriented in person, place, and time.  His memories 
were preserved.  His retention, recall, intellect, and 
sensorium were clear.  His judgment was not impaired.  The 
examiner also noted no depressive signs or suicidal 
ruminations.  The diagnosis was simple phobia in remission.

At an August 1998 VA mental disorders examination, the 
appellant reported that he was treated occasionally by Dr. 
Juarbe and that he took Valium when he had difficulty 
sleeping.  He reported also that he had been employed for the 
previous two years by the municipal government as a telephone 
and radio operator on the night shift for the municipal 
guard.  He added that he lived with his spouse and two-year 
old daughter.  He stated that he worked the night shift 
because of his occasional inability to sleep.  He complained 
of nightmares of being back in service and on a ship.  He 
reported also occasionally hearing his name being called.  He 
stated that he performed his job well.  He complained of 
periods of irritability when he needed to be alone.  He 
stated that viewing the sea and sea-related movies made him 
anxious.  He reported also episodes of fear and depression.  
The examiner noted that the appellant was clean, neatly 
dressed, and neatly groomed.  He was alert and oriented to 
person, place, and time.  His mood was slightly anxious and 
depressed.  He was very sharp.  He was not hallucinating.  He 
was not suicidal or homicidal.  His attention, concentration, 
and memory were good.  His insight and judgment were fair.  
He exhibited good impulse control.  The examiner diagnosed 
anxiety disorder, not otherwise specified, with depressive 
features.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 80.

At a May 1999 RO hearing, the appellant's father testified 
that the appellant had lived with him for the previous five 
months, after separating from his spouse.  The appellant's 
father stated that the appellant spent most of his time in 
his room, rarely spoke to the rest of the family, and did not 
speak to the neighbors.  The appellant's father said that the 
appellant had been employed at approximately four to five 
different jobs over the previous two years and had been at 
his present job for approximately seven or eight months.  The 
appellant's father stated that the appellant did not appear 
to be as close to his daughter as he had previously.

Dr. Juarbe testified that he had treated the appellant since 
October 1994.  He stated that the appellant's condition had 
worsened since that time.  He stated that the appellant now 
required Paxil and Sinequan for his depression and anxiety.  
Dr. Juarbe stated that the appellant had difficulty sleeping, 
did not get along with co-workers, isolated himself, was 
unable to relate to his spouse, and was irritable.  Dr. 
Juarbe added that the appellant was suspicious of others, had 
outbursts of anger, and had lost interest in his daughter.  
Dr. Juarbe described the appellant's condition as severe and 
added that the appellant's ability to function socially and 
industrially was severely affected by his disability.  Dr. 
Juarbe added that he would assign a GAF score between 40 and 
50 to the appellant.

The appellant testified that he was employed at the factory 
of a pharmaceutical company and had been employed there for 
approximately six to seven months.

A June 1999 record from Dr. Juarbe indicates that the 
appellant was isolated and depressed.  Dr. Juarbe noted that 
the appellant had separated from his spouse seven months 
previously and that, although the appellant lived with his 
parents, he did not speak to them, preferring instead to 
spend his time secluded in his room.  The appellant was 
irritable and had no interpersonal relations.  His defenses 
were markedly catatonic.  He had frequent panicky features 
and occasional auditory hallucinations.  He had a very low 
tolerance level.  His industrial capacities were minimal as 
evidenced by frequent job shifting.

At a July 1999 VA mental disorders examination, the appellant 
reported that he had been separated from his spouse and 
three-year-old daughter for seven months and had been living 
with his parents.  He stated that he had been employed in a 
medical equipment factory in the area of production for the 
previous eight months.  He stated that he had previously 
resigned from a job with the municipal police because he 
became tired of the job, because the police bothered him, and 
because dealing with the public irritated him.  The appellant 
complained that in spite of his medication he still 
occasionally awoke at night.  He stated that his co-workers 
irritated him by inquiring about his well being.  He reported 
that at home he isolated himself.  He added that he had left 
his spouse because he was bothered by her presence.  The 
examiner noted that the appellant was adequately dressed and 
groomed.  He was alert, aware of the interview situation, and 
in contact with reality.  He was not spontaneous, but he 
responded to questions.  His facial expression was serious.  
His answers were relevant and coherent.  He described 
irritability, isolation, and avoidance of others.  He 
reported no particular interests or hobbies.  He stated that 
he missed his daughter; however, he added that his spouse 
allowed him to see his daughter whenever he wanted to.  The 
examiner noted that the appellant became somewhat tearful 
whenever he mentioned his daughter.  There were no delusions 
and no active hallucinations.  He was not suicidal or 
homicidal.  His affect was constricted.  His mood was 
depressed and somewhat tense.  He was oriented in person, 
place, and time.  His memory and intellectual functioning 
were adequate.  His judgment was good, but his insight was 
poor.  The examiner diagnosed dysthymia and strong schizoid 
personality characteristics.  The examiner assigned a GAF of 
55.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his dysthymia.  Therefore, his claim continues to 
be well grounded as long as the rating schedule provides a 
higher rating for the service-connected condition.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Further, although the 
RO has increased the disability evaluation assigned to the 
appellant's disability, the claim of an increased rating for 
this disability remains at issue on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided appropriate VA examinations to 
the appellant.  There is no evidence indicating that there 
has been a material change in the severity of his dysthymia 
symptoms since he was examined in July 1999, and sufficient 
evidence is of record to rate the service-connected 
disability properly.  There is no indication of private or VA 
treatment records that the RO failed to obtain.  Accordingly, 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The appellant has disagreed with the original disability 
rating assigned for his dysthymia.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The statement of the case (SOC) and supplemental statement of 
the case (SSOC) provided to the appellant have identified the 
issue on appeal as evaluation of service-connected anxiety 
disorder and service-connected dysthymia respectively and 
have noted the rating assigned at the time of their issuance.  
Throughout the course of this appeal, the RO has evaluated 
all the evidence of record in determining the proper 
evaluation for the appellant's service-connected disability.  
In the SOC, the RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  Moreover, the RO in this matter assigned 
"staged" ratings for the appellant's service-connected 
psychiatric disability.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issues on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to his service-
connected psychiatric disability.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the appellant's 
claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The appellant filed his claim in December 1993.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), 
including the rating criteria for evaluating mental 
disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
This amendment was effective November 7, 1996.  The United 
States Court of Veterans Appeals (hereinafter Court) has 
stated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied.  See West v. Brown, 7 Vet. App. 
70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The VA's 
General Counsel provided additional guidance with respect to 
this matter in March 1997.  The General Counsel held that 
questions regarding whether the amendments to the rating 
schedule for mental disorders were more beneficial to 
claimants than the previously existing provisions would be 
resolved in individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 
1997).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the appellant's claim for 
an increased rating after November 7, 1996, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to November 7, 
1996, the Board cannot apply the revised regulations.

The RO considered both the old regulations and the new 
regulations in the January 1999 SOC and included the sets of 
criteria.  Therefore, the appellant and his representative 
were given notice of the old and new regulations and have had 
an opportunity to submit evidence and argument related to 
both regulations.  See Bernard, 4 Vet. App. 384.

Prior to November 1996, the schedular criteria for zero, 10, 
30, 50, 70 and 100 percent ratings for psychoneurotic 
disorders, including generalized anxiety disorder, phobic 
disorder, and dysthymic disorder, were as follows:

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability.  [Zero 
percent].

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400, 9403, 9405 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

As amended, all mental disorders, including generalized 
anxiety disorder, phobic disorder, and dysthymic disorder, 
are rated under the same criteria, the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9440.  38 
C.F.R. § 4.130 (1999).  The appellant's service-connected 
dysthymia is evaluated under Diagnostic Code 9433.  38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (1999).  The criteria for the 
zero, 10, 30, 50, 70 and 100 percent ratings are as follows:

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.  [Zero 
percent].

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

The medical evidence shows that the appellant was assigned a 
GAF score of 80 at the August 1998 VA examination and a GAF 
score of 55 at the July 1999 VA examination.  Further, in May 
1999, Dr. Juarbe estimated that appellant's GAF to be between 
40 and 50.  A GAF score of 31-40 contemplates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  DSM-IV at 44-47.  A GAF score of 41-
50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DSM-IV at 44-47.  A GAF 
score of 71-80 contemplates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 44-47.  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The evidence from the appellant's service until the April 
1995 VA mental disorders examination indicates that the 
appellant was unable to function on board a ship in service 
because of difficulty sleeping and feelings of fear, anxiety, 
and depression.  He showed no evidence of a thought disorder, 
no hallucinations, and no cognitive deficit.  His speech was 
related and coherent.  According to Dr. Juarbe's testimony in 
December 1994, the appellant's anxiety limited his ability to 
function in stressful situations.  The objective medical 
evidence shows disability that more nearly approximates that 
which warrants the assignment of a 10 percent disability 
rating for this period.  See 38 C.F.R. § 4.7 (1999).  Because 
the appellant was discharged from service because of his 
inability to function on a ship, his working ability was 
certainly impaired.  His primary symptoms relate to anxiety 
and tension.  The Board concludes that the overall disability 
picture more nearly approximates the 10 percent criteria than 
the noncompensable criteria.  The Board considered assigning 
the appellant a rating higher than 10 percent for this 
period, but the preponderance of the evidence is against 
assignment of such a rating.  The appellant did not show 
reductions in initiative, flexibility, efficiency, and 
reliability producing considerable or more than moderate 
industrial impairment as required for a 30 or 50 percent 
disability evaluation.  During this period, the appellant was 
able to return to school.  According to Dr. Juarbe, his main 
difficulty was functioning under stress.  Dr. Juarbe 
described him as functioning well.  The appellant's symptoms 
did not severely impair his ability obtain or retain 
employment as required for a 70 percent disability 
evaluation.  The appellant's disability only prevented him 
from working under stressful circumstances aboard ship.  
Further, the appellant's symptoms were not totally 
incapacitating and did not border on gross repudiation of 
reality.  Even when the appellant was under the stress of 
being aboard ship, he demonstrated no evidence of a thought 
disorder, hallucinations, or cognitive deficit.

The only evidence of the degree of the appellant's 
psychiatric disability from April 1995 to August 1998 is the 
report of an April 1995 VA Mental Disorders examination.  At 
that examination, the appellant's psychiatric disability was 
diagnosed as being in remission.  The appellant reported that 
he was not taking any medication to control his symptoms and 
that he saw Dr. Juarbe only occasionally.  Although the 
appellant complained of nightmares, no abnormal objective 
findings were noted on examination.  The appellant was 
employed at two different jobs.  Based on this examination, 
the preponderance of the evidence is against a compensable 
disability rating, under either the old or the amended 
criteria, for this period of time.  There was no evidence 
that the appellant's psychiatric disability interfered with 
his occupational or social functioning.  There was no 
evidence that his disability impaired his ability to work.

The only evidence of the degree of the appellant's 
psychiatric disability from August 1998 through May 5, 1999, 
is the report of the August 1998 VA mental disorders 
examination.  At that examination, the appellant reported 
that he had been employed at the same job for two years and 
that he did the job well.  He stated that he lived with his 
spouse and his child.  He reported episodes of anxiety, fear, 
depression, and irritability.  Based on this examination, the 
preponderance of the evidence is against disability rating 
greater than 10 percent, under either the old or the amended 
criteria, for this period of time.  This rating is consistent 
with the GAF score of 80 assigned to the appellant in August 
1998.

The Board considered assigning the appellant a rating higher 
than 10 percent for this period, but the preponderance of the 
evidence is against assignment of such a rating.  The 
appellant did not show reductions in initiative, flexibility, 
efficiency, and reliability producing more than moderate, 
considerable or severe industrial impairment as required for 
a 30, 50, or 70 percent disability evaluation under the old 
criteria.  The appellant was successful at his job and 
described himself as functioning well.  Further, the 
appellant's symptoms were not totally incapacitating and did 
not border on gross repudiation of reality as required for 
the 100 percent disability evaluation under the old criteria.  
He was very sharp and showed good concentration, attention, 
and memory.  He was not hallucinating.

The record fails also to support a rating of greater than 10 
percent under the new rating system for mental disorders.  
Although the appellant did report episodes of depression, 
irritability, anxiety, and fear, there is no evidence that 
these episodes resulted in occasional decreases in work 
efficiency or an inability to perform occupational tasks.  
Although he reported occasional difficulty sleeping he did 
not report chronic sleep impairment, and, again, there was no 
evidence that these episodes resulted in occasional decreases 
in work efficiency or and inability to perform occupational 
tasks.  The appellant reported that he performed his job 
well.  There was no indication that his speech was not 
relevant and coherent.  Although he reported being irritable, 
there was no evidence that he became violent.  Further, he 
exhibited good impulse control.  He was able to maintain his 
relationships with his spouse and child.  His memory was not 
impaired.  His attention, concentration and memory were good.  
His judgment and insight were noted to be fair.  No evidence 
indicated that the appellant was suicidal or practiced 
obsessional rituals.  He was able to function independently.  
No evidence in the record suggested that the appellant 
suffered total occupational and social impairment.  He had 
been employed for two years and was performing well.  There 
was no evidence that the appellant had symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  He was noted to be sharp.  He did 
not present a persistent danger of hurting himself or others.

The evidence of the degree of the appellant's disability 
after May 5, 1999, includes the testimony from the May 6, 
1999 hearing, a June 1999 record from Dr. Juarbe, and the 
report of the July 1999 VA mental disorders examination.  
This evidence presents a consistent picture of the 
appellant's symptoms.  The appellant required continuous 
medication to treat his disability.  He had difficulty 
sleeping, did not get along with his co-workers, isolated 
himself at home, had been unable to relate to his spouse, had 
separated from his spouse, had lost interest in his daughter, 
was without hobbies or other interests, was irritable, and 
had outbursts of anger.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 70 percent disability rating under the amended criteria 
for the period after May 5, 1999.  See 38 C.F.R. § 4.7 
(1999).  Although the appellant's symptoms fit some of the 
criteria for the 50 percent disability rating, such as 
depressed mood, panic attacks, chronic sleep impairment, and 
disturbances of mood and motivation, the Board concludes that 
the overall disability picture more nearly approximates the 
70 percent criteria than the 50 percent criteria.  The 
appellant's predominant symptoms are all contained in the 70 
percent criteria.  He had difficulty adapting to stressful 
circumstances, impaired impulse control, near continuous 
depression affecting his ability to function appropriately 
and effectively, and an inability to establish and maintain 
effective relationships.

The Board considered assigning the appellant a rating higher 
than 70 percent under the amended criteria, but the 
preponderance of the evidence is against assignment of such a 
rating.  He meets none of the criteria for a rating higher 
than 70 percent.  For example, at the July 1999 examination, 
the appellant's judgment was good.  His memory was adequate.  
He was adequately dressed and groomed.  He was alert, aware 
of the interview situation, and in contact with reality.  He 
was oriented in person, place, and time.  His responses to 
questions were relevant and coherent.  He was not 
hallucinating or delusional.  He was not suicidal or 
homicidal.

The record fails also to support a rating of greater than 70 
percent under the old rating system for mental disorders.  
Although the appellant isolates himself at home, he does 
attend work regularly; therefore, he cannot be said to be 
virtually isolated in his community.  His symptoms do not 
border on gross repudiation of reality.  Although he has 
difficulty maintaining employment, he had been employed at 
his most recent job for over seven months; therefore, he is 
not demonstrably unable to obtain or retain employment.  
Finally, the Board notes that a 70 percent rating under the 
old criteria requires severe impairment from psychiatric 
systems; therefore, under the old criteria, the 70 percent 
rating is consistent with Dr. Juarbe's opinion that the 
appellant was severely affected by his disability.












	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating of no more than 10 percent is 
granted for dysthymia, for the period of time from December 
28, 1993, to April 3, 1995, subject to the law and 
regulations governing the payment of monetary awards.

A compensable disability rating for dysthymia for the period 
of time from April 3, 1995, to August 25, 1998, is denied.

A disability rating higher than 10 percent for dysthymia for 
the period of time from August 25, 1998, to May 6, 1999 is 
denied.

A disability rating of no more than 70 percent is granted for 
service-connected dysthymia, for the period of time 
subsequent to May 5, 1999, subject to the law and regulations 
governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
      Board of Veterans' Appeals

 


